Filed 2/3/22 Caballero v. Cueller CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----



CESAR CABALLERO,

                   Plaintiff and Appellant,                                                  C091774

         v.                                                                    (Super. Ct. No. PC20190492)

REGINA CUELLER et al.,

                   Defendants and Respondents.




         The Shingle Springs Band of Miwok Indians controls the Verona Tract of the
Shingle Springs Rancheria, on which it operates the Red Hawk Casino. Plaintiff Cesar
Caballero alleges he is a true Miwok and that defendants, who are members of the tribal
council of the Shingle Springs Band of Miwok Indians, are not Miwok-blood Native
Americans and have interfered with his economic advantages as a true Miwok and chief.
Based on these allegations, Caballero claims defendants have committed various torts
against his interests by maintaining their positions on the tribal council and excluding
him. The trial court quashed the summons and dismissed Caballero’s complaint,




                                                             1
concluding, among other things, it did not have subject matter jurisdiction over the
matter.
       As did the trial court, we conclude we do not have subject matter jurisdiction to
determine proper members of the Shingle Springs Band of Miwok Indians and its tribal
council. Because the determination of proper membership lies at the heart of all of
Caballero’s claims, the trial court properly dismissed his action. We will affirm the
judgment.
                                      BACKGROUND
       After failing to get the relief he desires in federal courts, Caballero filed an action
in El Dorado County Superior Court against members of the Shingle Springs Band of
Miwok Indians tribal council, allegedly for conduct outside the scope of their positions
on the tribal council. He alleged defendants are not of Miwok ancestry and have wrongly
taken over the tribal council. On the other hand, he alleged he and others are true-
blooded Miwok Indians and that he is the true chief. According to Caballero, defendants
fraudulently took control of the Shingle Springs Band of Miwok Indians and thereby
interfered with Caballero’s prospective economic advantage and violated California’s
unfair competition law because he would otherwise be entitled to such control and its
benefits. He seeks monetary damages and injunctive relief requiring “each of the council
members sued herein as defendants to either prove up that they are true Miwok persons,
or step aside and allow only Miwok-blooded tribespeople to control the tribal council.”
       Defendants appeared specially and moved to quash the summons and dismiss the
action. The trial court granted the motion, concluding it did not have subject matter
jurisdiction.
                                       DISCUSSION
       Caballero’s complaint was properly dismissed because every argument he makes
is predicated on his allegation that he is a true member of the tribe and defendants are not.



                                              2
Under the circumstances, the trial court and this court lack subject matter jurisdiction to
consider Caballero’s causes of action.
       “In the absence of conflicting extrinsic evidence relevant to the issue, the question
of whether a court has subject matter jurisdiction over an action against an Indian tribe is
a question of law subject to our de novo review.” (Lawrence v. Barona Valley Ranch
Resort & Casino (2007) 153 Cal.App.4th 1364, 1369.) “State courts have no power to
intervene in tribal matters. (Lamere v. Superior Court (2005) 131 Cal.App.4th 1059,
1061, 1068.) Each tribe has the right to define its own membership for tribal purposes.
(Santa Clara Pueblo v. Martinez (1978) 436 U.S. 49, 72, fn. 32 [56 L.Ed.2d 106].)”
(In re Barbara R. (2006) 137 Cal.App.4th 941, 954-955.) State courts have no subject
matter jurisdiction over disputes concerning tribal membership. (Lamere, at p. 1068.)
       The dispute here is, at its foundation, over whether defendants are eligible to be
members of the Shingle Springs Band of Miwok Indians and its tribal council. The
causes of action are based on allegations that defendants are not Miwok-blood Native
Americans and are not eligible for membership in the tribe or on the tribal council.
Because state courts do not have subject matter jurisdiction over membership, dismissal
is proper. (See Sharp Image Gaming, Inc. v. Shingle Springs Band of Miwok Indians
(2017) 15 Cal.App.5th 391, 447-448 [dismissal proper when court does not have subject
matter jurisdiction].)
       Caballero nevertheless claims defendants’ conduct was beyond their authority and
therefore justiciable in state courts. According to Caballero, state courts may exercise
jurisdiction because “the complaint alleged facts which, if proven at trial, would show
that the conduct of the individually-named tribal council members sued as defendants in
this action was all ultra vires, and outside the scope of any legitimate official business of
the tribe.” But to support the argument, Caballero again returns to the question of proper
membership, claiming defendants acted without authority because they are not eligible
for tribal membership and fraudulently hold office on the tribal council. The argument

                                              3
does not avoid dismissal because it is based on the question of membership, over which
state courts have no subject matter jurisdiction.
       On May 24, 2021, Caballero filed a request for judicial notice of federal
government documents he claims show that true Miwoks, such as him, rightfully hold
title to the Verona Tract of the Shingle Springs Rancheria. The request for judicial notice
is denied because the documents do not confer on state courts subject matter jurisdiction
over questions of tribal membership and are therefore immaterial to this appeal.
       Moreover, any other issues raised by the parties are immaterial because we do not
have subject matter jurisdiction to decide the foundational question of membership in the
Shingle Springs Band of Miwok Indians or its tribal council.
                                        DISPOSITION
       The judgment is affirmed. Defendants are awarded their costs on appeal.
(Cal. Rules of Court, rule 8.278(a).)



                                                       /S/
                                                    MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
DUARTE, J.




                                              4